DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
a. The use of commas instead of periods when communicating a decimal value;
For example, in line 12 of page 2, “0,2 MPa” should instead read “0.2 MPa”.
b. Improper grammar in paragraph [0038]: “Every experiment are done…”;
Replacing “are” with “is” would be an appropriate correction.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because Figures 2, 3, 4, and 5 should contain axis labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Objections
Claims 16 and 26 are objected to because of the following informalities:  
0,2 MPa
2θ = 15,08° (±0,50°), 15,28° (+0,50°), 15,92° (+0,50°), 17,5° (+0,50°), 18,24° (+0,50°), 20,30° (+0,50°), 23,44° (+0,50°), 24,48° (+0,50°), and 26,66° (+0,50°)

Claims 21-23 and 30-32 are objected to because of the following informalities:
0,2 MPa
Decimal values should be communicated with a period and not a comma. For example, “15,08° (±0,50°)”, should instead read, “15.08° (±0.50°)”.
Appropriate correction is required.


Claim Interpretation
The term “amorphasizing” was used in claims 20 and 29. Based on paragraph [0042] of the disclosure, the examiner has determined that Applicant intended to use the word “amorphizing”, the act or process of making something structurally amorphous or of becoming structurally amorphous pressure-induced amorphization of crystals, and will read on the term as such.  If the applicant disagrees with the examiner’s use of amorphizing in place of amorphasizing, the applicant is encouraged to provide an alternative definition for the term “amorphasizing” to be used in future prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 16, it is unclear as to whether the component is pressed by a powder mixture or that the component comprises the pressed powder mixture. In light of the 
Claims 17-25 are rejected by virtue of their dependence on claim 16.

Regarding claim 26, it is unclear as to whether the component is pressed by a powder mixture or that the component comprises the pressed powder mixture. In light of the specification (paragraph 65), the examiner believes the applicant intends the latter and suggests clarifying language such as, “pressing the powder mixture to form a component”, or the like.
Claims 27-34 are rejected by virtue of their dependence on claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 19-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Jang et al. (US 2016/0372785 A1) and further in view of Norihiko et al. (KR 2017/0036793 A) (references herein made with respect to English Machine Translation).

Regarding claim 16, Shin discloses a method for producing a sintered component being a solid electrolyte and/or an electrode comprising titanium and sulfur (A154, right column, paragraph 3), the method comprising:
mixing powders so as to obtain a powder mixture comprising titanium and sulfur (stoichiometric amounts of Li2S, TiS2 and P2S5
pressing a component with the powder mixture (powders were pelletized under 370 MPa, A154, right column, paragraph 3);
sintering the component so as to obtain a sintered component comprising titanium sulfur (the mixture pellet was heat-treated at 750oC for 10 h, A154, right column, paragraph 3).
Shin teaches a single sintering and pressing step. Shin fails to teach a two-step process in which a component is sintered to form an intermediate sintered component which is then grinded, pressed, and then sintered again under a second sintering step.
Jang teaches that, in the art of producing a sulfide solid electrolyte, a single mixing and sintering step, specifically with a mixture of a sulfide-based raw material and lithium sulfide (Li2S), may result in a compound that is not homogeneously mixed with atomization not sufficiently conducted (paragraph 12). Furthermore, paragraphs 18 and 51 discuss a second milling and heating step of which the first step intermediate product is subjected to. Jang also teaches that the heating treatment should be conducted at a temperature greater than 200oC so that it is not difficult to form the crystal structure of the lithium ion conductive sulfide. Jang further teaches that the heating step should further be conducted under 400oC to avoid reduction of the lithium ion conductivity (paragraph 72).
It would thus have been obvious, absent a showing of criticality or unexpected results, for a person of ordinary skill in the art before the effective filing date of the invention to modify the sintering step of Shin to a two-step process as taught in Jang with a reasonable expectation of 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the claimed temperature ranges. Therefore, it is the examiner’s position that the teachings of Jang, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of improving the sintered product as it would relate to relevant battery characteristics. It would accordingly be obvious absent said showings of criticality to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating steps of Modified Shin such that they are conducted at a temperature plateau between 200oC and 400oC with a reasonable expectation of success in improving the formation of the crystal structure of the lithium ion conductive sulfide and preventing reduction of lithium ion conductivity.
Shin further teaches the placement of the component in a carbon-coated quartz tube in an Ar-filled dry box with subsequent sealing under vacuum prior to sintering (A154, paragraph 3). Shin is silent with respect to teaching sintering in the presence of a partial pressure of sulfur ranging from 200 Pa to 0.2 MPa in a first sintering step and under a partial pressure equal to or smaller than 150 Pa in the second sintering step.
Norihiko teaches firing (sintering) a sulfide ceramic component comprising Li2S, P2S5, and LiCl (page 5, paragraph 4) with the presence of sulfuric hydrogen gas (page 5, paragraph 11). Norihiko further teaches to sinter once the component has been sealed and quenched under a vacuum in a quartz tube (page 5, paragraph 9). Norihiko also teaches that sintering in the vacuum state, sulfur defects are likely to occur. Norihiko addresses this issue by firing with an additional source of sulfur via hydrogen sulfide gas (page 5, paragraph 11). The presence of additional 2S and P2S5 precursors, are applicable to Shin for the purpose of minimizing sulfur deficiency in the sulfide-based solid electrolyte, LTPS (similarly formed from Li2S and P2S5 precursors), and improving its battery characteristics. 
It would therefore be obvious, absent a showing of criticality or unexpected results, for a person ordinarily skilled in the art at the effective filing date of the claimed invention to modify the method of Modified Shin to incorporate a source of sulfur via hydrogen sulfide gas to generate a partial pressure of sulfur during sintering as taught by Norihiko with a reasonable expectation of success in achieving a desired minimization of sulfur deficiencies at a high sintering temperature. 
Modified Shin is silent with respect to sintering under specific partial pressures of sulfur in both the first and second sintering steps. 
Norihiko teaches wherein the sulfur partial pressure is a result effective variable. Specifically, that the amount of sulfur deficiency in the electrolyte depends on the additional partial pressure of sulfur present during sintering (page 6, paragraph 5). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See MPEP 2144.05(II). 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the partial pressure ranges of sulfur. Therefore, it is the examiner’s position that the teachings of Norihiko, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of improving the sintered product as it would relate to relevant battery characteristics. Accordingly, it would have been obvious to one of ordinary skill in the art of the effective filing date of the invention to use a range of 200 Pa to 0.2 MPa in the first sintering step and a range of less than or equal to 150 Pa in the second sintering step with a reasonable expectation of success to yield the predictable result of achieving a sintered sulfide ceramic component with minimized sulfur deficiencies. Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP § 2144.05). Partial pressures are directly related to relative concentrations of elements in the gaseous form, so modifying a range of partial pressures of sulfur is essentially modifying a concentration of sulfur in the surrounding environment.
Additionally regarding claim 16, the sintered component of Shin exhibits peaks in X-ray diffraction (XRD) data (A155, Figure 1) using a CuKα line. The XRD pattern contains a set of peaks at approximately 15.2°, 15.3°, and 16.1° which read on the instant peaks of 15.08° (±0.50°), 15.28° (±0.50°), and 15.92° (+0.50°), respectively. Additionally a peak at approximately 17.5° reads on the instant peak 17.5° (+0.50°), a peak at approximately 18.5° reads on the instant peak 18.24° (+0.50°), a peak at approximately 20.5° reads on the instant peak 20.30° (+0.50°), a peak at approximately 23.7° reads on the instant peak 23.44° (+0.50°), a peak at approximately 24.9° reads on the instant peak 24.48° (+0.50°), and a peak at approximately 26.8° reads on the instant peak 26.66° (+0.50°).

Regarding claim 19, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Shin additionally teaches the sintered component wherein the component comprises XTi2(PS4)3, X being Lithium (LTPS A154, right column, paragraphs 3-4).

Regarding claim 20, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Shin teaches preparing powders of LTPS (A154, right column, paragraph 3), but is silent with respect to the preparation details.
Shin further teaches powder preparation of sulfur-containing powders in the discussion of the solid electrolyte formation and discloses when preparing Li2S and P2S5, a milling step at 500 rpm for 10 hours using a planetary ball mill is performed prior to heat treatment (A154, right column, paragraph 4). Amorphizing, as defined in the claim interpretation section, is identical to the process of milling described in Shin such that an amorphous glass powder mixture was obtained (A154, right column, paragraph 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the preparation of the LTPS powders of Modified Shin with the milling step of Shin with a reasonable expectation of success in homogenizing the powder for further sintering.

Regarding claim 21, Modified Shin teaches the method for producing a sintered component of claim 20 as set forth above. Modified Shin accordingly teaches wherein the sintering step occurs under a plateau temperature between 200oC and 400oC, which reads on the claim limitation of equal to or smaller than 500oC.

Regarding claim 22, Modified Shin teaches the method for producing a sintered component of claim 20 as set forth above. Shin further teaches a sintering time of 10 hours (A154, right column, paragraph 3), which reads on Applicant’s claimed range of less than 20 hours.

Regarding claim 24, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which reads on the claimed range of a pressure equal to or greater than 25 MPa and equal to equal to or smaller than 500 MPa. 

Regarding claim 25, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which is within claimed range of a pressure equal to or greater than 25 MPa and equal to equal to or smaller than 500 MPa. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second pressing step of Modified Shin such that it also occurred at 370 MPa, the pressure of the first pressing step, because it is obvious to one of ordinary skill to apply a known technique to a known product to yield predictable results with a reasonable expectation of success.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) in view of Jang et al. (US  as applied to claim 16 above, and further in view of Fujiki et al. (US 2015/0171428 A1).

Regarding claim 17, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Modified Shin accordingly discloses wherein the sintered component to be used as a solid electrolyte is sintered under a partial pressure of sulfur where that partial pressure is a result-effective variable and may be between 200 Pa to 0.2 MPa in a first sintering step and less than 150 Pa in a second sintering step, as described above in the claim 16 analysis. Modified Shin fails to disclose how the desired partial pressure of sulfur using a sulfur-containing gas is achieved.
Fujiki teaches a sulfide-based amorphous solid electrolyte layer that is formed by subjecting starting materials, including Li2S and P2S5, to a mechanical milling method and then to a heat treatment ([0074]-[0078]). Fujiki further teaches wherein it is desired to achieve partial pressures of carbon dioxide and oxygen ranging from 0 to 150 Pa ([0090]) and that it may be achieved by substituting carbon dioxide or oxygen by flushing the body with an inert gas, such as noble gases ([0092]).
The examiner notes that the present specification does not contain any experiments or data showing criticality of the method for achieving particular partial pressures of sulfur. Therefore, it is the examiner’s position that the teachings of Fujiki, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of achieving a desired partial pressure range using noble gas flushing. It would accordingly be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the method of Modified Shin 

Regarding claim 18, Modified Shin teaches the method for producing a sintered component of claim 16 as set forth above. Modified Shin accordingly discloses wherein the sintered component to be used as a solid electrolyte is sintered under a partial pressure of sulfur where that partial pressure is a result-effective variable and may be between 200 Pa to 0.2 MPa in a first sintering step and less than 150 Pa in a second sintering step, as described above in the claim 16 analysis. Modified Shin fails to disclose how the desired partial pressure of sulfur using a sulfur-containing gas is achieved.
Fujiki teaches a sulfide-based amorphous solid electrolyte layer that is formed by subjecting starting materials, including Li2S and P2S5, to a mechanical milling method and then to a heat treatment ([0074]-[0078]). Fujiki further teaches wherein it is desired to achieve partial pressures of carbon dioxide and oxygen ranging from 0 Pa to 150 Pa ([0090]) and that it may be achieved by evacuation of an interior of the body ([0092]).
The examiner notes that the present specification does not contain any experiments or data showing criticality of the method for achieving particular partial pressures of sulfur. Therefore, it is the examiner’s position that the teachings of Fujiki, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of achieving a desired partial pressure range using gas evacuation It would accordingly be obvious to one of ordinary skill In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (MPEP 2144.04(V)(E)). It would therefore be obvious to one of ordinary skill to modify the evacuation process of Modified Shin such that it is a continuous process with a reasonable expectation of success in achieving the desired partial pressure range of sulfur in the sintering container.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) in view of Jang et al. (US 2016/0372785 A1) and further in view of Norihiko et al. (KR 2017/0036793 A) (references herein made with respect to English Machine Translation) as applied to claim 16 above, and further in view of Akagi et al. (JPH04193756A) (provided in Applicant’s IDS of 1/31/2020) (references herein made with respect to English Machine Translation).

Regarding claim 23, Modified Shin teaches the method for producing a sintered component as set forth above in claim 16. Modified Shin teaches the generation of a partial 
Akagi teaches that, when sintering a powdered mixture for production of sulfide ceramics, there are safety hazards of using some sulfur-containing gases, like H2S, to generate a partial pressure of sulfur (page 2, lines 20-22). Accordingly, it is their preferred embodiment to sinter their analogous sulfur-containing powder mixture under conditions that evaporate sulfur powder to obtain a dense sulfide ceramic (page 2, lines 2-9). 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the source of sulfur in the sintering atmosphere. Therefore, it is the examiner’s position that the teachings of Akagi, applying to the generation of a partial pressure of sulfur are applicable to Modified Shin for the purpose of generating a desires partial pressure of sulfur during sintering. Accordingly, it would have been obvious to a person ordinarily skilled in the art before the effective filing date of the invention to substitute using H2S to generate a sulfur partial pressure in the sintering step in the method of Shin modified by Norihiko with evaporating solid sulfur to generate a partial pressure of sulfur as taught by Akagi because they would have had a reasonable expectation of success of achieving a reduction of toxic risk as compared to using sulfur-containing gas.

Claims 26-31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Jang et al. (US 2016/0372785 A1) and further in view of Norihiko et al. (KR 2017/0036793 A) (references herein made with respect to English .

Regarding claim 26, Shin discloses a method for producing a sintered component being a solid electrolyte and/or an electrode comprising titanium and sulfur (A154, right column, paragraph 3), the method comprising:
mixing powders so as to obtain a powder mixture comprising titanium and sulfur (stoichiometric amounts of Li2S, TiS2 and P2S5 powders were mixed, A154, right column, paragraph 3);
pressing a component with the powder mixture (powders were pelletized under 370 MPa, A154, right column, paragraph 3);
sintering the component so as to obtain a sintered component comprising titanium and sulfur (the mixture pellet was heat-treated at 750oC for 10 h, A154, right column, paragraph 3).
Shin teaches a single sintering and pressing step. Shin fails to teach a two-step process in which a component is sintered to form an intermediate sintered component which is then grinded, pressed, and then sintered again under a second sintering step.
Jang teaches that, in the art of producing a solid electrolyte, a single mixing and sintering step, specifically with a mixture of a sulfide-based raw material and lithium sulfide (Li2S), may result in a compound that is not homogeneously mixed with atomization not sufficiently conducted (paragraph 12). Furthermore, paragraphs 18 and 51 discuss a second milling and heating step of which the first step intermediate product is subjected to. Jang also teaches that the heating treatment should be conducted at a temperature greater than 200oC so that it is not difficult to form the crystal structure of the lithium ion conductive sulfide. Jang further teaches oC to avoid reduction of the lithium ion conductivity (paragraph 72).
It would thus have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the sintering step of Shin to a two-step process as taught in Jang with a reasonable expectation of success in achieving a homogenous mixture that is more efficiently mixed and thus more conductive.
It would further be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the heating steps of Modified Shin such that they are conducted between 200oC and 400oC with a reasonable expectation of success in improving the formation of the crystal structure of the lithium ion conductive sulfide and preventing reduction of lithium ion conductivity.
Shin further teaches the placement of the component in a carbon-coated quartz tube in an Ar-filled dry box with subsequent sealing under vacuum prior to sintering (A154, paragraph 3). Shin is silent with respect to teaching sintering in the presence of a partial pressure of sulfur ranging from 200 Pa to 0.2 MPa in a first sintering step and under a partial pressure equal to or smaller than 150 Pa in the second sintering step.
Norihiko teaches firing (sintering) a sulfide ceramic component comprising Li2S, P2S5, and LiCl (page 5, paragraph 4) with the presence of sulfuric hydrogen gas (page 5, paragraph 11). Norihiko further teaches to sinter once the component has been sealed and quenched under a vacuum in a quartz tube (page 5, paragraph 9). Norihiko also teaches that sintering in the vacuum state, sulfur defects are likely to occur. Norihiko addresses this issue by firing with an additional source of sulfur via hydrogen sulfide gas (page 5, paragraph 11). The presence of additional 
It would therefore be obvious for a person ordinarily skilled in the art at the effective filing date of the claimed invention to modify the method of Modified Shin to incorporate a source of sulfur via hydrogen sulfide gas to generate a partial pressure of sulfur during sintering as taught by Norihiko with a reasonable expectation of success in achieving a desired minimization of sulfur deficiencies at a high sintering temperature. 
Modified Shin is silent with respect to sintering under specific partial pressures of sulfur in both the first and second sintering steps. 
Norihiko teaches wherein the sulfur partial pressure is a result effective variable. Specifically, that the amount of sulfur deficiency in the electrolyte depends on the additional partial pressure of sulfur present during sintering. Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See MPEP 2144.05(II). 
Therefore, it would have been obvious to one of ordinary skill in the art of the effective filing date of the invention to use a range of 200 Pa to 0.2 MPa in the first sintering step and a range of less than or equal to 150 Pa in the second sintering step with a reasonable expectation of success to yield the predictable result of achieving a sintered sulfide ceramic component with minimized sulfur deficiencies. Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP § 2144.05). Partial pressures are directly related to relative concentrations of elements in the 
Additionally regarding claim 26, the sintered component of Shin exhibits peaks in X-ray diffraction (XRD) data (A155, Figure 1) using a CuKα line. The XRD pattern contains a set of peaks at approximately 15.2°, 15.3°, and 16.1° which read on the instant peaks of 15.08° (±0.50°), 15.28° (±0.50°), and 15.92° (+0.50°), respectively. Additionally a peak at approximately 17.5° reads on the instant peak 17.5° (+0.50°), a peak at approximately 18.5° reads on the instant peak 18.24° (+0.50°), a peak at approximately 20.5° reads on the instant peak 20.30° (+0.50°), a peak at approximately 23.7° reads on the instant peak 23.44° (+0.50°), a peak at approximately 24.9° reads on the instant peak 24.48° (+0.50°), and a peak at approximately 26.8° reads on the instant peak 26.66° (+0.50°).
Modified Shin teaches wherein the heat treatment, sintering, steps are done under a plateau temperature between 200°C and 400°C and fail to teach wherein the second sintering step is done under a temperature gradient.
Roura discusses the effects of heating ramp on sintering rate for powders (Abstract). Roura teaches that a steady heating ramp, i.e. a temperature gradient, provides no advantage over stages of isothermal heating, i.e. heating at a constant temperature, and that the two methods give the same sintering performance (pg. 251, Conclusions). 
Therefore, it would be obvious to one of ordinary skill to modify the sintering steps of Modified Shin to occur under a temperature gradient between 200°C and 400°C with a reasonable expectation of success in producing an equivalent sintered product absent evidence that operating under a temperature gradient provides a significant and unexpected result in comparison to operating a temperature plateau. 

Regarding claim 27, Modified Shin teaches the method for producing a sintered component as set forth above in claim 26. Modified Shin accordingly teaches wherein the heating steps occur in a sealed container (Shin A154 Paragraph 3).

Regarding claim 28, Modified Shin teaches the method for producing a sintered component of claim 26 as set forth above. Shin additionally teaches the sintered component wherein the component comprises XTi2(PS4)3, X being Lithium (LTPS A154, right column, paragraphs 3-4).

Regarding claim 29, Modified Shin teaches the method for producing a sintered component of claim 26 as set forth above. Shin teaches preparing powders of LTPS (A154, right column, paragraph 3), but is silent with respect to the preparation details.
Shin further teaches powder preparation of sulfur-containing powders in the discussion of the solid electrolyte formation and discloses when preparing Li2S and P2S5, a milling step at 500 rpm for 10 hours using a planetary ball mill is performed prior to heat treatment (A154, right column, paragraph 4). Amorphizing, as defined in the claim interpretation section, is identical to the process of milling described in Shin such that an amorphous glass powder mixture was obtained (A154, right column, paragraph 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the preparation of the LTPS powders of Modified Shin with the milling step of Shin with a reasonable expectation of success in homogenizing the powder for further sintering.

Regarding claim 30, Modified Shin teaches the method for producing a sintered component of claim 29 as set forth above. Modified Shin accordingly teaches wherein the sintering step occurs under a plateau temperature between 200oC and 400oC, which reads on the claim limitation of equal to or smaller than 500oC.

Regarding claim 31, Modified Shin teaches the method for producing a sintered component of claim 29 as set forth above. Shin further teaches a sintering time of 10 hours (A154, right column, paragraph 3), which reads on Applicant’s claimed range of less than 20 hours.

Regarding claim 33, Modified Shin teaches the method for producing a sintered component of claim 26 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which reads on the claimed range of a pressure equal to or greater than 25 MPa and equal to equal to or smaller than 500 MPa.

Regarding claim 34, Modified Shin teaches the method for producing a sintered component of claim 26 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 MPa (A154, right column, paragraph 3), which reads on the claimed range of a pressure equal to or greater than 25 MPa and equal to equal to or smaller than 500 MPa.
Alternatively, it would be obvious to one of ordinary skill before the filing date of the claimed invention to modify the second pressing step to also occur at 370 MPa because it is .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) (provided in Applicant's IDS of 1/31/2020) in view of Jang et al. (US 2016/0372785 A1) and further in view of Norihiko et al. (KR 2017/0036793 A) (references herein made with respect to English Machine Translation) and further in view of Roura et al. (Materials Science and Engineering A337 (2002) 248-253) as applied to claim 26 above and further in view of Akagi et al. (JPH04193756A) (provided in Applicant’s IDS of 1/31/2020) (references herein made with respect to English Machine Translation).

Regarding claim 32, Modified Shin teaches the method for producing a sintered component as set forth above in claim 26. Modified Shin teaches the generation of a partial pressure of sulfur by introducing a sulfur-containing gas (Norihiko, page 5, paragraph 8). Modified Shin fails to teach evaporating solid sulfur to generate a partial pressure of sulfur.
Akagi teaches that, when sintering a powdered mixture for production of sulfide ceramics, there are safety hazards of using some sulfur-containing gases, like H2S, to generate a partial pressure of sulfur (page 2, lines 20-22). Accordingly, it is their preferred embodiment to sinter their analogous sulfur-containing powder mixture under conditions that evaporate sulfur powder to obtain a dense sulfide ceramic (page 2, lines 2-9). 
It therefore would have been obvious to a person ordinarily skilled in the art before the effective filing date of the invention to substitute using H2S to generate a sulfur partial pressure .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
49.	Claims 16-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/635,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are overlapping in scope with the claims of Application 16/634,400.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
50.   The prior art made of record and not relied upon is considered pertinent to applicant's     disclosure. 
Law et al. (US 2011/0240108 A1) discloses the use of sulfur partial pressures to improve the sintering process such that it limits voids and increases grain connectivity (paragraph 53). 
Wakihara et al. (US 4,917,976 B2) also discloses the use of sulfur partial pressures to improve the sintering of sulfur-containing powders (paragraph 14). 
Kanno et al. (US 2013/0040208 A1) discusses a method for producing a similar sulfide solid electrolyte material having excellent ion conductivity (abstract).

51. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728